Exhibit 10.2

STOCKHOLDER VOTING AGREEMENT

THIS STOCKHOLDER VOTING AGREEMENT, dated as of April 27, 2014
(this “Agreement”), is entered into by and between Forest Laboratories, Inc., a
Delaware corporation (“Parent”), and each of the individuals or entities listed
on the signature pages hereto (each, a “Stockholder” and, together, the
“Stockholders”).

RECITALS

A. Concurrently with the execution and delivery of this Agreement, Parent, Royal
Empress, Inc., a Delaware corporation (“Merger Sub”), and Furiex
Pharmaceuticals, Inc., a Delaware corporation (the “Company”), are entering into
that certain Agreement and Plan of Merger, dated as of the date hereof (as
amended from time to time, the “Merger Agreement”; capitalized terms used but
not defined herein shall have the meanings ascribed to such terms in the Merger
Agreement), pursuant to which Merger Sub will merge with and into the Company,
with the Company surviving as a wholly owned subsidiary of Parent.

B. As a condition and inducement to the willingness of Parent and Merger Sub to
enter into the Merger Agreement, each of Parent and Merger Sub has required that
the Stockholders agree, and the Stockholders have agreed, to enter into this
Agreement with respect to all shares of Company Common Stock that each
Stockholder beneficially owns (for purposes of this Agreement, as defined in
Rule 13d-3 under the Exchange Act) as of the date hereof, as set forth on the
signature page hereto (the “Subject Shares”).

AGREEMENT

The parties to this Agreement, for and in consideration of the premises and the
consummation of the transactions referred to above, intending to be legally
bound, hereby mutually covenant and agree as follows:

SECTION 1 VOTING AGREEMENT; GRANT OF PROXY

1.1 Voting Agreement.

(a) During the Agreement Period (as defined below), each Stockholder hereby
agrees that, at any meeting (whether annual or special and whether or not an
adjourned or postponed meeting) of the holders of shares of Company Common
Stock, however called (each, a “Company Stockholders Meeting”), and in
connection with any written consent of the holders of shares of Company Common
Stock, such Stockholder shall, unless Parent votes the Subject Shares pursuant
to the proxy granted by Section 1.2 below, vote (or cause to be voted) or, if
applicable, deliver (or cause to be delivered) a written consent with respect to
all of such Stockholder’s Subject Shares, in each case, to the fullest extent
that such Subject Shares are entitled to be voted at the time of any vote or
action by written consent:

(i) in favor of (A) the adoption of the Merger Agreement, the Merger and all
agreements related to the Merger and any actions related thereto; and
(B) without limitation of the preceding clause (A), the approval of any proposal
to adjourn or postpone the Company Stockholders Meeting to a later date if there
are not sufficient votes for adoption of the Merger Agreement on the date on
which the Company Stockholders Meeting is held; and



--------------------------------------------------------------------------------

(ii) against (A) any Acquisition Proposal or any Alternative Acquisition
Agreement; (B) any election of new directors to the Company Board, other than
nominees to the Company Board who are serving as directors of the Company on the
date hereof who are nominated for election by a majority of the Company Board,
or as otherwise provided in the Merger Agreement; (C) any action, proposal,
transaction or agreement that would reasonably be expected to result in a breach
of any covenant, representation or warranty or any other obligation or agreement
of such Stockholder under this Agreement or of the Company under the Merger
Agreement; (D) except as required pursuant to Section 1.1(a)(i), (I) any
extraordinary corporate transaction, such as a merger, consolidation, sale of
substantially all of the assets of the Company or other business combination
involving the Company and (II) any reorganization, recapitalization,
dissolution, liquidation or winding up of the Company; and (E) any corporate
action the consummation of which would frustrate the purposes, or prevent or
delay the consummation, of the Transactions.

(b) Subject to the proxy granted under Section 1.2 below, each Stockholder shall
retain at all times the right to vote or exercise such Stockholder’s right to
consent with respect to such Stockholder’s Subject Shares in such Stockholder’s
sole discretion and without any other limitation on those matters other than
those set forth in Section 1.1(a) that are at any time or from time to time
presented for consideration to the Company’s stockholders generally; provided
that such vote or consent would not reasonably be expected to frustrate the
purposes, or prevent or delay consummation, of the Transactions.

1.2 Irrevocable Proxy.

(a) Each Stockholder hereby revokes (or agrees to cause to be revoked) any and
all proxies that it has heretofore granted with respect to the Subject Shares,
other than the proxy for the Company’s annual meeting to be held May 22, 2014
with respect to the matters set forth in the proxy materials therefor filed with
the SEC on April 11, 2014. Each Stockholder hereby irrevocably appoints Parent
as attorney-in-fact and proxy, with full power of substitution, for and on
behalf of such Stockholder, for and in the name, place and stead of such
Stockholder, to (i) vote, express consent or dissent or issue instructions to
the record holder of such Stockholder’s Subject Shares to vote such Subject
Shares in accordance with the provisions of Section 1.1 at any Company
Stockholders Meeting, and (ii) grant or withhold, or issue instructions to the
record holder of such Stockholder’s Subject Shares to grant or withhold, in
accordance with the provisions of Section 1.1, all written consents with respect
to the Subject Shares.

(b) The foregoing proxy shall be deemed to be a proxy coupled with an interest,
is irrevocable (and as such shall survive and not be affected by the death,
incapacity, mental illness or insanity of such Stockholder) until the end of the
Agreement Period and shall not be terminated by operation of any Law or upon the
occurrence of any other event other than the termination of this Agreement
pursuant to Section 4.3 (and shall be terminated and revoked upon such
termination). Each Stockholder hereby affirms that the irrevocable proxy set
forth in this Section 1.2 is given in connection with, and granted in
consideration of and as an

 

2



--------------------------------------------------------------------------------

inducement to Parent entering into the Merger Agreement and that such
irrevocable proxy is given to secure the obligations of such Stockholder under
Section 1.1. Parent covenants and agrees with each Stockholder that Parent will
exercise the foregoing proxy consistent with the provisions of Section 1.1.

SECTION 2 REPRESENTATIONS AND WARRANTIES

2.1 Representations and Warranties of Stockholder. Each Stockholder, severally
but not jointly as to any other Stockholder, represents and warrants to Parent
as follows as of the date hereof:

(a) Organization. If such Stockholder is not an individual, it is duly
organized, validly existing and in good standing under the Laws of the
jurisdiction of its organization.

(b) Authorization. If such Stockholder is not an individual, it has the
requisite corporate, limited liability company, partnership or trust power and
authority, and has taken all action necessary, to execute, deliver and perform
its obligations under this Agreement and to consummate the transactions
contemplated hereby. If such Stockholder is an individual, such Stockholder has
full legal capacity, right and authority to execute and deliver this Agreement
and to perform such Stockholder’s obligations hereunder. This Agreement has been
duly executed and delivered by such Stockholder and constitutes a legal, valid
and binding obligation of such Stockholder and, assuming the due authorization,
execution and delivery hereof by Parent, is enforceable against such Stockholder
in accordance with its terms, subject to the Bankruptcy and Equity Exception. If
such Stockholder is married, and any of the Subject Shares of such Stockholder
constitute community property or otherwise need spousal or other approval for
this Agreement to be legal, valid and binding, this Agreement has been duly
executed and delivered by such Stockholder’s spouse and, assuming the due
authorization, execution and delivery hereof by Parent, is enforceable against
such Stockholder’s spouse in accordance with its terms, subject to the
Bankruptcy and Equity Exception. If this Agreement is being executed in a
representative or fiduciary capacity, the Person signing this Agreement has full
power and authority to enter into and perform this Agreement.

(c) No Conflict.

(i) Neither the execution and delivery of this Agreement by such Stockholder nor
the consummation by such Stockholder of the transactions contemplated hereby,
nor compliance by such Stockholder with any of the terms or provisions hereof,
will (A) if such Stockholder is not an individual, conflict with or violate any
provision of its articles of incorporation, bylaws or similar organizational
documents, (B) assuming that each of the filings referred to in
Section 2.1(c)(ii) are made and any applicable waiting periods referred to
therein have expired, violate any Law or Judgment applicable to such
Stockholder, or (C) require any consent or other action by any Person under,
result in any violation or breach of, result in the loss of a benefit under,
conflict with any provision of, or constitute a default (with or without notice
or lapse of time, or both) under, or give rise to any right of termination,
amendment, acceleration or cancellation of, any of the terms, conditions or
provisions of any Contract to which such Stockholder is a party, or result in
the creation of an Encumbrance upon such Stockholder’s

 

3



--------------------------------------------------------------------------------

Subject Shares, other than in the case of clauses (B) and (C) as has not had,
and would not reasonably be expected to have, individually or in the aggregate,
a material adverse effect on such Stockholder’s ability to perform its
obligations under this Agreement.

(ii) Except for (A) compliance with any applicable requirements of the
Securities Act, the Exchange Act or any other United States state or federal
securities Laws, (B) compliance with any NASDAQ rules, and (C) actions or
filings the failure of which to be made or obtained has not had, and would not
reasonably be expected to have, individually or in the aggregate, a material
adverse effect on such Stockholder’s ability to perform its obligations under
this Agreement, no consents or approvals of, or filings, declarations or
registrations with, any Governmental Authority or any other Person are necessary
for the execution and delivery of this Agreement by such Stockholder and the
consummation by such Stockholder of the transactions contemplated hereby.

(d) Ownership of Subject Shares. As of the date hereof, such Stockholder
(together with such Stockholder’s spouse if such Stockholder is married and the
Subject Shares constitute community property under applicable Law) is, and
(except with respect to any Subject Shares Transferred (as defined below) in
accordance with Section 3.2 hereof) at all times during the Agreement Period
will be, the record and beneficial owner of such Stockholder’s Subject Shares
free and clear of any Encumbrances and with no restrictions on such
Stockholder’s rights of voting or disposition pertaining thereto, except for any
applicable restrictions on Transfer under the Securities Act. Except to the
extent of any Subject Shares acquired after the date hereof (which shall become
Subject Shares upon that acquisition), the Subject Shares set forth on Schedule
I opposite the name of such Stockholder are the only shares of Company Common
Stock beneficially owned by such Stockholder on the date hereof. Other than as
set forth on Schedule I, such Stockholder does not beneficially own any
(i) shares of capital stock or other voting securities of or ownership interests
in the Company, (ii) securities of the Company convertible into or exchangeable
for shares of capital stock or other voting securities of or ownership interests
in the Company, or (iii) warrants, calls, options or other rights to acquire
from the Company any capital stock or other voting securities or ownership
interests in or any securities convertible into or exchangeable or exercisable
for capital stock or other voting securities or ownership interests in the
Company.

(e) Proxy. Except for this Agreement, none of such Stockholder’s Subject Shares
are subject to any voting agreement, voting trust or other agreement or
arrangement, including any proxy, consent or power of attorney, with respect to
the voting of the Subject Shares on the date hereof, except pursuant to this
Agreement. Such Stockholder further represents that any proxies heretofore given
in respect of the Subject Shares, if any, are revocable.

(f) Absence of Litigation. With respect to such Stockholder, as of the date
hereof, there is no Legal Proceeding pending or, to the knowledge of such
Stockholder, threatened against or affecting such Stockholder or any of his, her
or its properties, assets or Affiliates (including such Stockholder’s Subject
Shares) that could reasonably be expected to impair the ability of such
Stockholder to perform his, her or its obligations hereunder or to consummate
the transactions contemplated hereby on a timely basis.

 

4



--------------------------------------------------------------------------------

(g) Reliance. Such Stockholder understands and acknowledges that Parent and
Merger Sub are entering into the Merger Agreement in reliance upon such
Stockholder’s execution, delivery and performance of this Agreement.

(h) Finder’s Fees. No agent, broker, investment banker, finder or other
intermediary is or will be entitled to any fee or commission or reimbursement of
expenses from Parent, or the Company or any of their respective Affiliates in
respect of this Agreement based upon any arrangement or agreement made by or on
behalf of such Stockholder.

2.2 Representations and Warranties of Parent. Parent hereby represents and
warrants to the Stockholders as follows:

(a) Organization; Authorization. Parent (i) is a corporation duly organized,
validly existing and in good standing under the Laws of Delaware and (ii) has
all requisite corporate power and authority necessary to own or lease and
operate all of its properties and assets and to carry on its business as it is
now being conducted. This Agreement has been duly executed and delivered by
Parent and constitutes a legal, valid and binding obligation of Parent and,
assuming the due authorization, execution and delivery hereof by the
Stockholders, is enforceable against Parent in accordance with their respective
terms, subject in each case to the Bankruptcy and Equity Exception.

(b) No Conflict.

(i) Neither the execution and delivery of this Agreement by Parent nor the
consummation by Parent of the transactions contemplated hereby, nor compliance
by Parent with any of the terms or provisions hereof, will (A) conflict with or
violate any provision of the certificate of incorporation and bylaws of Parent,
in each case as amended to the date of this Agreement, (B) assuming that each of
the filings referred to in Section 2.2(b)(ii) are made and any applicable
waiting periods referred to therein have expired, violate any Law or Judgment
applicable to Parent or any of its Subsidiaries, or (C) require any consent or
other action by any Person under, result in any violation or breach of, result
in the loss of a benefit under, conflict with any provision of, or constitute a
default (with our without notice or lapse of time, or both) under, or give rise
to any right of termination, amendment, acceleration or cancellation of, any of
the terms, conditions or provisions of any Contract to which Parent or any of
its Subsidiaries is a party, other than in the case of clauses (B) and (C) as
has not had, and would not reasonably be expected to have, individually or in
the aggregate, a material adverse effect on such the ability of Parent to
perform its obligations under this Agreement.

(ii) Except for (A) compliance with any applicable requirements of the
Securities Act, the Exchange Act or any other United States state or federal
securities Laws, (B) compliance with any New York Stock Exchange rules, and
(C) actions or filings the failure of which to be made or obtained has not had,
and would not reasonably be expected to have, individually or in the aggregate,
a material adverse effect on the ability of Parent to perform its obligations
under this Agreement, no consents or approvals of, or filings, declarations or
registrations with, any Governmental Authority or any other Person are necessary
for the execution and delivery of this Agreement by Parent and the consummation
by Parent of the transactions contemplated hereby.

 

5



--------------------------------------------------------------------------------

SECTION 3 CERTAIN COVENANTS

3.1 No Solicitation. Without limiting and subject to the provisions of
Section 4.15 hereof, during the Agreement Period, each Stockholder (solely in
his, her or its capacity as a stockholder of the Company) agrees that it will
not, directly or indirectly, take any action or omit to take any action that the
Company is not permitted to take or omit to take pursuant to Section 5.3 of the
Merger Agreement.

3.2 No Proxies for or Encumbrances on Subject Shares.

(a) Except pursuant to the terms of this Agreement, including Section 3.2(b),
during the Agreement Period, no Stockholder shall (nor permit any Person under
such Stockholder’s control to), without the prior written consent of Parent,
directly or indirectly, (i) grant any proxies, consents, powers of attorney,
rights of first offer or refusal or enter into any voting trust or voting
agreement or arrangement with respect to the voting of any Subject Shares,
(ii) sell (including short sell), assign, transfer, tender, pledge, encumber,
grant a participation interest in, hypothecate, place in trust or otherwise
dispose of (including by gift), whether voluntarily or by operation of Law, or
limit its right, title or interest or right to vote in any manner with respect
to (except, in each case, by will or under the laws of intestacy) any Subject
Shares (each, a “Transfer”), (iii) enter into any Contract with respect to the
direct or indirect Transfer of any Subject Shares, or (iv) otherwise permit any
Encumbrances to be created on any Subject Shares. Each Stockholder shall not,
and shall not permit any Person under such Stockholder’s control to, and shall
direct and use its reasonable best efforts to cause its and their respective
Representatives to, seek or solicit any such Transfer or any such Contract, and
each Stockholder agrees promptly to notify Parent, and to provide all details
requested by Parent, if such Stockholder, any Person under such Stockholder’s
control or any of its or their respective Representatives shall be approached or
solicited, directly or indirectly, by any Person with respect to any of the
foregoing. For purposes of this Section 3.2(a), none of the Company or its
Subsidiaries will be deemed to be a Representative of any Stockholder, and no
officer, director, employee, agent or advisor of the Company (in each case,
solely in their capacities as such) will be deemed to be a Representative of any
Stockholder.

(b) Notwithstanding anything in Section 3.2(a) to the contrary, any Stockholder
may Transfer Subject Shares (i) to any member of such Stockholder’s immediate
family (i.e., spouse, lineal descendant or antecedent, brother or sister,
adopted child or grandchild or the spouse of any child, adopted child,
grandchild or adopted grandchild), (ii) to a trust for the sole benefit of such
Stockholder or any member of such Stockholder’s immediate family, (iii) upon the
death of such Stockholder, (iv) in the case of a Stockholder that is an entity,
to any parent entity, subsidiary or affiliate under common control with such
Stockholder, or to a partner or member of such Stockholder, or (v) to effect a
cashless exercise for the primary purpose of paying the exercise price of
Options or to cover tax withholding obligations in connection with such exercise
to the extent permitted by the instruments representing such Options; provided,
that a Transfer referred to in clause (i) through (iv) of this Section 3.2(b)
shall be permitted only if the transferee agrees in writing to be bound by the
terms of this Agreement.

3.3 Documentation and Information. Each Stockholder (a) consents to and
authorizes the publication and disclosure by Parent of such Stockholder’s
identity and holding of

 

6



--------------------------------------------------------------------------------

Subject Shares, the nature of such Stockholder’s commitments, arrangements and
understandings under this Agreement (including, for clarity, the disclosure of
this Agreement) and any other information, in each case, that Parent reasonably
determines is required to be disclosed by applicable Law in any press release,
any schedules and documents filed with the SEC or any other disclosure document
in connection with the Transactions, and (b) agrees promptly to give to Parent
any information related to such Stockholder it may reasonably require for the
preparation of any such disclosure documents. Each Stockholder agrees promptly
to notify Parent of any required corrections with respect to any information
supplied by such Stockholder specifically for use in any such disclosure
document, if and to the extent that any such information shall have become false
or misleading in any material respect. Parent hereby consents to and authorizes
each Stockholder to make such disclosure or filings to the extent required by
the SEC or NASDAQ.

3.4 Additional Subject Shares. In the event that a Stockholder acquires record
or beneficial ownership of, or the power to vote or direct the voting of, any
additional voting interest with respect to the Company, such voting interests
shall, without further action of the parties, be subject to the provisions of
this Agreement, and the number of Subject Shares set forth on Schedule I
opposite the name of such Stockholder will be deemed amended accordingly. Each
Stockholder shall promptly notify Parent of any such event.

3.5 Certain Adjustments. In the event of a stock split, stock dividend or
distribution, or any change in the shares of Company Common Stock by reason of a
stock split, reverse stock split, recapitalization, combination,
reclassification, readjustment, exchange of shares or the like, the term
“Subject Shares” shall be deemed to refer to and include such shares as well as
all such stock dividends and distributions and any securities into which or for
which any or all of such shares may be changed or exchanged.

3.6 Waiver of Appraisal Rights and Actions. Each Stockholder hereby
(a) irrevocably waives and agrees not to exercise any and all rights such
Stockholder may have as to appraisal or dissent with respect to any of such
Stockholder’s Subject Shares that may arise with respect to the Merger or any of
the Transactions, including under Section 262 of the DGCL, and (b) agrees
(i) not to commence or participate in, and (ii) to take all actions necessary to
opt out of any class in any class action with respect to, any claim, derivative
or otherwise, against Parent, Merger Sub, the Company or any of their respective
successors relating to the negotiation, execution or delivery of this Agreement
or the Merger Agreement or the consummation of the Merger, including any such
claim (A) challenging the validity of, or seeking to enjoin the operation of,
any provision of this Agreement, or (B) alleging a breach of any fiduciary duty
of the Company Board in connection with the Merger Agreement or the
Transactions.

3.7 Notices of Certain Events. Each Stockholder shall notify Parent of any
development occurring after the date hereof that causes, or that would
reasonably be expected to cause, any breach of any of the representations and
warranties of such Stockholder set forth in Section 2.1.

3.8 Further Assurances. Parent and each Stockholder will each execute and
deliver, or cause to be executed and delivered, all further documents and
instruments and use their

 

7



--------------------------------------------------------------------------------

respective reasonable best efforts to take, or cause to be taken, all actions
and to do, or cause to be done, all things reasonably necessary, proper or
advisable under applicable Laws, in order to perform their respective
obligations under this Agreement.

SECTION 4 MISCELLANEOUS

4.1 Notices. All notices, requests and other communications to any party
hereunder shall be in writing and shall be deemed given if delivered personally,
facsimiled (which is confirmed) or sent by overnight courier (providing proof of
delivery) to the parties at the following addresses:

 

if to Parent, to: Forest Laboratories, Inc. 909 Third Avenue New York, NY 10022
Attention:    A. Robert D. Bailey, General Counsel Facsimile:    (212) 224-6740
with a copy (which shall not constitute notice) to:

Covington & Burling LLP

The New York Times Building

620 Eighth Avenue

New York, NY 10018 Attention:    Andrew W. Ment Facsimile:    (646) 441-9012 if
to a Stockholder, to his, her or its address set forth on a signature page
hereto, with a copy (which shall not constitute notice) to each of: Kirkland &
Ellis LLP 601 Lexington Avenue New York, New York 10022 Attention:    Stephen
Fraidin    Richard Brand Facsimile:    (212) 446-6460 and   

Wyrick Robbins Yates & Ponton LLP

4101 Lake Boone Trail, Suite 300

Raleigh, North Carolina 27607

Attention:    Donald R. Reynolds    Amy E. Risseeuw Facsimile:    (919) 781-4865

 

8



--------------------------------------------------------------------------------

4.2 Amendment; Waiver. Any provision of this Agreement may be amended or waived
during the Agreement Period if, but only if, such amendment or waiver is in
writing and is signed, in the case of an amendment, by each party to this
Agreement or, in the case of a waiver, by each party against whom the waiver is
to be effective. No failure or delay by any party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any right, power or privilege.

4.3 Termination. This Agreement shall automatically terminate and become void
and of no further force or effect on the earlier of (i) the Effective Time,
(ii) with respect to each Stockholder, the termination of this Agreement by
written notice from such Stockholder to Parent following the amendment,
modification or waiver of the terms of the Merger Agreement to (y) reduce or
change the form of the consideration to be paid to such Stockholder in
connection with the Merger or (z) create any additional conditions to the
consummation of the Merger, (iii) the termination of this Agreement by written
notice from Parent to the Stockholders, and (iv) the termination of the Merger
Agreement in accordance with its terms (the period from the date hereof through
such time being referred to as the “Agreement Period”); provided that
(x) Section 4.1, Section 4.2, Section 4.5, Section 4.9, Section 4.10 and
Section 4.15 shall survive such termination, and (y) upon termination of this
Agreement, all obligations of the parties hereunder will terminate, without any
liability or other obligation on the part of any party hereto to any Person in
respect hereof or the transactions contemplated hereby, and no party shall have
any claim against another (and no person shall have any rights against such
party), whether under contract, tort or otherwise, with respect to the subject
matter hereof; provided that the termination of this Agreement shall not relieve
any party from liability arising from fraud or any willful and intentional
breach prior to such termination. For clarity, this Agreement shall not
terminate upon a Company Adverse Recommendation Change unless the Merger
Agreement is terminated.

4.4 No Ownership Interest. Nothing contained in this Agreement shall be deemed
to vest in Parent any direct or indirect ownership or incidence of ownership of
or with respect to any Subject Shares. All rights, ownership and economic
benefits of and relating to the Subject Shares shall remain vested in and belong
to the Stockholders, and Parent shall have no authority to direct any
Stockholder in the voting or disposition of any of the Subject Shares, except as
otherwise provided herein.

4.5 Expenses. All costs and expenses incurred in connection with this Agreement
and the transactions contemplated hereby shall be paid by the party incurring
such costs or expenses, whether or not the Transactions are consummated.

4.6 Representations and Warranties. The representations and warranties contained
in this Agreement and in any certificate or other writing delivered pursuant
hereto shall not survive the Effective Time or the termination of this
Agreement.

4.7 Entire Agreement; Counterparts. This Agreement constitutes the entire
agreement, and supersedes all other prior agreements and understandings, both
written and oral, among the parties, or any of them, with respect to the subject
matter hereof and thereof. This Agreement may be executed in counterparts (each
of which shall be deemed to be an original but

 

9



--------------------------------------------------------------------------------

all of which taken together shall constitute one and the same agreement) and
shall become effective when one or more counterparts have been signed by each of
the parties and delivered (by electronic communication, facsimile or otherwise)
to the other parties. Until and unless each party has received a counterpart
hereof signed by the other parties hereto, this Agreement shall have no effect
and no party shall have any right or obligation hereunder (whether by virtue of
any other oral or written agreement or other communication).

4.8 Assignment; Third Party Beneficiaries. The provisions of this Agreement
shall be binding upon and shall inure to the benefit of the parties and their
respective successors and assigns. No party may assign, delegate or otherwise
transfer any of its rights or obligations under this Agreement without the
consent of each other party; provided that the reorganization, consolidation or
change of control of Parent shall not be considered an assignment for purposes
hereof. This Agreement is not intended to and shall not confer upon any Person
other than the parties hereto (and their respective heirs, successors and
permitted assigns) any rights, remedies, benefits, obligations, liabilities or
claims hereunder. No assignment by any party shall relieve such party of any of
its obligations hereunder.

4.9 Governing Law; Jurisdiction.

(a) This Agreement shall be governed by, and construed in accordance with, the
laws of the State of Delaware, without giving effect to any choice or conflict
of laws provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.

(b) Each of the parties hereto hereby agrees that (i) all actions and
proceedings arising out of or relating to this Agreement shall be heard and
determined in the Chancery Court of the State of Delaware and any state
appellate court therefrom sitting in New Castle County in the State of Delaware
(or, if the Chancery Court of the State of Delaware declines to accept
jurisdiction over a particular matter, any state or federal court within the
State of Delaware), (ii) agrees that it will not attempt to deny or defeat such
personal jurisdiction by motion or other request for leave from any such court,
and (iii) a final Judgment in any action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the Judgment or in any other
manner provided by Law.

(c) Each party irrevocably consents to the service of process outside the
territorial jurisdiction of the courts referred to in this Section 6.6 in any
such action or proceeding by mailing copies thereof by registered or certified
United States mail, postage prepaid, return receipt requested, to its address as
specified in or pursuant to this Agreement. However, the foregoing shall not
limit the right of a party to effect service of process on the other party by
any other legally available method.

4.10 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING BETWEEN THE PARTIES HERETO
ARISING OUT OF OR RELATING TO THIS AGREEMENT.

 

10



--------------------------------------------------------------------------------

4.11 Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction or other Governmental Authority
to be invalid, illegal or incapable of being enforced by any rule of law or
public policy, all other terms, provisions and conditions of this Agreement
shall nevertheless remain in full force and effect. Upon such determination that
any term or other provision is invalid, illegal or incapable of being enforced,
the parties hereto shall negotiate in good faith to modify this Agreement so as
to effect the original intent of the parties as closely as possible to the
fullest extent permitted by applicable law in a mutually acceptable manner to
the end that the transactions contemplated by this Agreement are fulfilled to
the extent possible.

4.12 Enforcement. The parties agree that irreparable damage would occur in the
event that any of the provisions of this Agreement were not performed in
accordance with their specific terms or were otherwise breached. It is
accordingly agreed that the parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and to enforce specifically
the terms and provisions of this Agreement in any federal court located in the
State of Delaware or any Delaware state court, this being in addition to any
other remedy to which they are entitled at law or in equity.

4.13 Construction. When a reference is made in this Agreement to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.
The headings contained in this Agreement are for reference purposes only and
shall not affect in any way the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any agreement, instrument or statute defined or referred to herein or
in any agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein and
the rules and regulations promulgated thereunder. References to a Person are
also to its permitted assigns and successors.

4.14 No Presumption. Each of the parties agrees that he, she or it has had the
opportunity to review this Agreement with counsel of his, her or its own
choosing and, therefore, waives the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.

 

11



--------------------------------------------------------------------------------

4.15 Obligations; Stockholder Capacity. The obligations of each Stockholder
under this Agreement are several and not joint, and no Stockholder shall have
any liability or obligation under this Agreement for any breach hereunder by any
other Stockholder. Each Stockholder is signing and entering this Agreement
solely in his, her or its capacity as the beneficial owner of such Stockholder’s
Subject Shares, and nothing herein shall limit or affect in any way any actions
that may be hereafter taken by him, her or it in his, her or its capacity as an
employee, officer or director of the Company or any of its Subsidiaries, and no
such action or omission shall constitute a breach of this Agreement.

[Signature Page Follows]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
on its behalf by its duly authorized officers as of the day and year first above
written.

 

FOREST LABORATORIES, INC. By:  

/S/ A. ROBERT D. BAILEY

  Name:   A. Robert D. Bailey   Title:   Senior Vice President, Chief Legal
Officer and General Counsel

SIGNATURE PAGE

STOCKHOLDER VOTING AGREEMENT



--------------------------------------------------------------------------------

FRED N. ESHELMAN

/S/ FRED N. ESHELMAN

Name:   Fred N. Eshelman Address:   Attention:   Facsimile:  

WALKER TAYLOR IV, TRUSTEE OF THE FREDRIC N. ESHELMAN 2009

GRANTOR RETAINED ANNUITY TRUST

IRREVOCABLE TRUST AGREEMENT DATED 8/21/2009

/S/ WALKER TAYLOR IV

Name:   Walker Taylor IV Address:   Attention:   Facsimile:   ELK MOUNTAIN
CONSULTING, LLC

/S/ FRED N. ESHELMAN

Name:   Fred N. Eshelman Address:   Attention:   Facsimile:   APRIL ESHELMAN

/S/ APRIL ESHELMAN

Name:   April Eshelman Address:   Attention:   Facsimile:  

SIGNATURE PAGE

STOCKHOLDER VOTING AGREEMENT



--------------------------------------------------------------------------------

SCHEDULE I

SUBJECT SHARES

 

Stockholder

   Total Number of Subject
Shares  

Fredric N. Eshelman

     2,673,522 (1) 

Walker Taylor IV, Trustee of the Fredric N. Eshelman 2009 Grantor Retained
Annuity Trust Irrevocable Trust Agreement Dated 8/21/2009

     41,666   

Elk Mountain Consulting, LLC

     264,440 (2) 

April Eshelman

     140   

 

(1) Includes 7,161 shares of restricted stock that are scheduled to vest within
60 days of the date of this Agreement.

(2) Includes 131,751 shares issuable upon exercise of options.